This was a civil action ex contractu, wherein judgment for the plaintiff was entered upon the following issue and answer, to wit:
"In what sum, if any, is the defendant indebted to the plaintiff by reason of the things and matters alleged in the complaint? Answer: `$500.00.' "
The plaintiff's evidence tended to establish an implied contract between him and the defendant to "split fifty-fifty" the commissions on the sale and lease of two certain pieces and parcels of real estate. The evidence of the defendant tended to negative the existence of any such contract. Since in our opinion the evidence was sufficient to carry the case to the jury, and since we find no reversible error either in the court's ruling upon the evidence or in its charge to the jury, the judgment below must be
Affirmed.